Citation Nr: 0519155	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  96-26 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
residuals of a fractured right fibula for the period 
beginning December 18, 1970 and ending November 28, 1994.

2.  Entitlement to an increased rating for the residuals of a 
fractured right fibula from 10 percent disabling for the 
period beginning November 29, 1994 and ending January 13, 
2005.

3.  Entitlement to restoration of a compensable rating for 
the residuals of a fractured right fibula on and after 
January 14, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Togus, Maine Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
the residuals of a right fibula fracture and assigned a 10 
percent rating effective November 29, 1994.

This appeal also arises from a November 1995 rating decision 
that denied the assignment of an earlier effective date for 
the veteran's claim.

In October 1998, the Board remanded this claim for additional 
development.

This appeal also arises from a January 2005 rating decision 
to reduce the veteran's 10 percent rating for his fractured 
right fibula to a noncompensable rating.

In September 2002, the Board undertook additional development 
of the veteran's claim pursuant to authority granted by 
38 C.F.R. § 19.9 (a)(2) (2002).  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003) the United States Court of Appeals for the 
Federal Circuit (CAFC) invalidated 38 C.F.R. § 19.9 (a)(2) 
(2002).

Therefore, the veteran's claim was remanded by the Board in 
November 2003 for compliance with said decision.


FINDINGS OF FACT

1.  For the period beginning December 18, 1970 and ending 
November 28, 1994, the veteran has demonstrated malunion of 
the fibula.

2.  For the period beginning November 29, 1994 and ending 
January 13, 2005, the veteran has demonstrated malunion of 
the fibula with a slight knee or ankle disability.


CONCLUSIONS OF LAW

1.  For the period beginning December 18, 1970 and ending 
November 28, 1994, the criteria for a compensable rating for 
residuals of a right fibula fracture have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2004).

2.  For the period beginning November 29, 1994 and ending 
January 13, 2005, the criteria for a rating in excess of 10 
percent for residuals of a right fibula fracture have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed his original claim for service connection 
for residuals of a right leg fracture in January 1971.  The 
RO was unable to locate medical records from the Maine Medial 
Center for the veteran's alleged admission beginning in late 
December 1970 for reports of a right leg re-fracture.  In May 
1971, the RO requested the veteran provide this information 
in order to further process his claim.  The veteran did not 
respond.  The RO issued an administrative denial of the 
veteran's claim as he did not provide any evidence to 
substantiate his claim.

Medical records from the M.M.C., dated May and June 1983, 
stated that the veteran had suffered a bruised right ankle 
from playing soccer.  Shortly thereafter, the veteran injured 
his right thigh jumping over a fence.  The veteran complained 
of swelling and pain of the right knee, but denied weakness 
or numbness of the knee.  Late in June 1983, the veteran 
injured himself again playing soccer.  The final diagnosis 
was a soft tissue injury of the right quadriceps.

In February 1992 the veteran was seen by W.M.H., M.D. for a 
right knee evaluation.  The veteran stated that he was a 
downhill ski racer and that on February 6, 1992 he slipped on 
some ice and fell, landing on the medial aspect of his right 
knee.  He had immediate discomfort in his knee at that time.  
He developed some swelling in his knee and some ecchymosis 
over the medial aspect of his knee.  Subsequently, his 
swelling had improved.  However, he continued to complain of 
pain, especially with walking and with squatting activities.  
He denied any previous problems with his right knee.  Upon 
examination, the examiner noted that the veteran's skin as 
good, there was no effusion; there was some tenderness 
proximal to the MCL and at the mid portion of the medial 
joint line 2°/0°/130°.  He did have slight reproduction of 
his pain with valgus stress.  X-rays of the knee showed no 
abnormality.  The examiner's impression was a right MCL 
sprain and a possible medial meniscus tear.

The veteran submitted private medical records dated March 
1992 from W.M.H., M.D.  The office visit notations indicated 
that the veteran returned for a follow up of his right medial 
collateral ligament (MCL) injury.  Upon examination the 
veteran's skin was good, there was no effusion; there was 
full distal and proximal MCL range of motion.  The remainder 
of the examination was the same.

In April 1992, W.M.H., M.D. noted that the veteran returned 
for a follow-up on his right MCL injury.  The veteran stated 
that he felt better, but continued to have pain with running 
and jumping rope.  Examination revealed good skin, no 
effusion, slight tenderness in the proximal and distal MCL 
and full range of motion.  He had 1+ laxity to valgus stress 
and was mildly symptomatic

In November 1994, the veteran filed a claim for a head 
injury, a right leg fracture, the left and right wrists and 
the lower back.

The veteran submitted to a VA general examination in January 
1995.  The examiner noted that the veteran had fractured his 
right distal fibula in April of 1970 while skiing in Germany, 
which apparently healed satisfactorily.  Several days after 
discharge, the veteran re-fractured his right fibula at the 
same location, again while skiing.  The veteran stated that 
he did well for 10 years following the re-fracture, but in 
approximately 1980 he noticed aching along the fracture site 
with weather changes.  These symptoms continued to the 
present. 

Physical examination revealed mild tenderness over a silver 
dollar sized spot along the distal right fibula about 3.5 
inches above the lateral malleolus.  A small amount of 
callous formation was also palpable.  Right ankle range of 
motion was normal.  It appeared that the veteran re-fractured 
his right fibula at exactly the same location as the first 
time.  Both fractures were skiing related and probably 
occurred at the top of the ski boot.

The veteran submitted to a VA examination in July 1997.  The 
veteran complained of pain on the lateral aspect of the lower 
right leg.  The pain was off and on, increased by cold 
weather.  He stated that using his leg strenuously such as 
walking or standing for long periods of time aggravated his 
condition.  The veteran stated that he did not take any 
prescription medication.  Upon examination, the examiner 
stated that the veteran's gait was perfectly normal.  He did 
not seem to be limping and the range of motion was within 
normal limits.  There was tenderness on the lateral aspect of 
the lower third of the right leg.  The peripheral pulses were 
normal and the range of motion of the ankle was perfectly 
normal.

The radiographs of the right lower leg revealed good bone 
density.  There was suggestion of mild cortical thickening in 
the region of the juncture of the middle and distal thirds of 
the right fibula, possibly related to given history of a 
previous fracture.  The osseous and soft tissue structure of 
the right lower leg did not appear otherwise unusual.  
Radiographs of the right ankle revealed good bone density.  
The tibiotalar joint space appeared well-preserved.  Osseous 
density near the tip of the medial malleolus was present.  
Osseous and soft tissue structures of the right ankle did not 
appear otherwise unusual.  The impression was although the 
findings could have been developmental; the possibility of an 
old trauma involving the tip of the medial malleolus was not 
excluded.

An addendum to the July VA examination, dated December 1997, 
stated that all findings may have been developmental.  The 
possibility of an old fracture or old trauma involving the 
tip of the medial malleolus was not excluded.  The x-ray 
findings on the right ankle demonstrated that the changes 
most likely were developmental as they appeared on both 
sides, the left as well as the right side, exactly the same 
changes.

The veteran submitted a private medical report from C.O. in 
October 1998.  S.D.K., M.D. stated that the veteran had a 
history of a motor vehicle accident (MVA) on August 24, 1998.  
The veteran complained of right hip, knee and ankle pain.  He 
ambulated on crutches with a cam boot.  Upon physical 
examination, his right hip range of motion was flexion to 90 
degrees, abduction to 45 degrees and internal and external 
rotation to 30 degrees with some pain.  The right knee range 
of motion was zero to 130 degrees, no anterior or posterior 
laxity, negative Lachman, no varus or valgus laxity at 0 to 
30 degrees, some mild lateral joint line tenderness and no 
pain with McMurray.  His right ankle was swollen but there 
was no tenderness over the lateral malleolus, the medial 
malleolus, the anterior talofibular, deltoid or calcaneal 
fibular ligaments.  He had no tenderness over the syndesmotic 
ligament or the base of the foot, but he had slightly 
decreased range of motion at the right ankle.  Sensation was 
intact over the dorsum as well as plantar aspects of the 
foot.

X-rays indicated that the right knee films, lateral, sunrise 
and a notch view, revealed no obvious osseous abnormalities 
and no evidence of a loose body.  With regard to the right 
ankle, lateral and mortise views demonstrated some soft 
tissue swelling, but no evidence of new fracture.  The 
examiner noted that the veteran did have some changes on the 
medial side of his joint that where were probably old 
ligament injuries.  The examiner's impression was status post 
MVA with a pelvic fracture, and some degenerative changes in 
the right hip, some right knee pain which was mainly 
patellofemoral in origin, and ankle swelling which may have 
been due to an old injury of unknown cause.

In January 2000, the veteran submitted to a VA bones 
examination.  The examiner reported as subjective history, 
that the veteran stated that his pain had been intermittent 
since he re-fractured his right fibula, dependent upon the 
amount of physical activity, stiffness, intermittent 
swelling, etc. that he experienced.  He stated that he was 
able to drive an automobile, etc., but if he "does too 
much" his ankle will bother him.  He was not on any 
medication for right leg pain.  He indicated he had acute 
episodes that could last two to three days at a time.  They 
were treated by rest, elevation, heat and analgesics.  H did 
not wear a brace, use crutches, or use corrective shoes, but 
stated that when he had an infrequent acute episode, he used 
an ACE bandage.

Physical examination of the right leg revealed no effusion, 
ecchymosis or crepitus.  There was no visible or palpable 
deformity or angulation and no shortening noted.  There were 
no breakdowns of the skin of the foot, ankle or lower leg.  
There was no palpable tenderness and there was no ankylosing 
noted.  His range of motion showed plantar flexion to 40 
degrees, dorsiflexion zero to 15 degrees, inversion zero to 
25 degrees and eversion from zero to 20 degrees.  A drawer 
sign failed to elicit discomfort or laxity of ligaments.  
There was no obvious pain with range of motion testing.  
There was no shortening of the leg and there were no signs of 
bone disease.  Gross neurological examination of the foot was 
entirely within normal limits.  The examiner's assessment was 
status post fracture of the right fibula with no organicity 
noted, no indication of any laxity of the ligaments, and no 
residuals of the right fibula fracture.  The examiner noted 
that the fibula was a non-weight-bearing bone.

X-rays taken in conjunction with the January 2000 VA 
examination revealed good bone density.  The tibiotalar joint 
space was well-maintained.  The knee joint space appeared 
well preserved.  There were hypertrophic changes at the 
medial malleolus, and mild deformity in the distal fibular 
shaft.  It appeared to be unchanged.  There was no fracture, 
dislocation, osseous erosion or soft tissue abnormality that 
was otherwise obvious.  The examiner's interpretation was old 
trauma involving the medial malleolus and distal fibular 
shaft and was similar to the previous examination.

At M.H. in May 2000, the veteran underwent surgery to repair 
a dislocated peroneal tendon of the right leg.  His surgeon 
C.P., D.P.M., followed up the veteran's surgery with a letter 
to the RO dated August 2000.  The letter stated that the 
veteran presented with a complaint of a dislocating tendon in 
his right ankle.  He stated that he had injured his ankle in 
a car accident in August 1998 and had problems ever since.  
Upon evaluation it was determined that he had a dislocating 
tendon of the right ankle.  He underwent surgery on May 12, 
2000, which was successful, and subsequently wore a Neoprene 
ankle brace for additional support.

The veteran submitted to a VA bones examination in September 
2000.  Upon physical examination the examiner noted that the 
veteran's right ankle showed an enlarged lateral malleolus 
with a red scar posteriorly approximately four inches in 
length due to his recent surgery in May 2000.  The area of 
the previous fracture of the fibula was not tender or 
sensitive and no pathological findings could be demonstrated.  
Evaluation of the ankles showed dorsal extension on the right 
to be neutral only.  On the left 12 degrees of dorsal 
extension was present, plantar flexion on the right was 25 
degrees and on the left 45 degrees.  Eversion on the right 
was 15 degrees and inversion was 5 degrees.  On the left 
eversion was 30 degrees and inversion was 20 degrees.  The 
pedal pulses were normal and there was no visible atrophy and 
no tenderness overlying the right fibula.

X-rays of the right fibula revealed a slightly expanded area 
at the junction of the middle and distal third with complete 
healing of a previous fracture.  X-rays of the right and left 
ankle revealed osteophytes involving the malleoli bilaterally 
that suggested a history of old sprains.  The examiner 
concluded that the right fibula fracture was completely 
healed with no residual disability demonstrated as secondary 
to it.  Again it was noted that the fibula carries only 1/6 
of the weight of the leg.  The veteran's actual problems were 
related to his ankles, where malleolar osteophytes were in 
evidence on x-ray, suggesting a history of repeated sprains.  
In the 1970's the boots worn to ski were designed to protect 
the ankles.  The fracture of the right fibula occurred at and 
above the upper rim of the old fashioned ski boots that were 
like the present day high-top shoes or work boots.

The veteran submitted to a VA joints examination in June 
2001.  Upon physical examination, the contours of the left 
ankle were normal and the right ankle showed an enlarged 
lateral malleolus with a red scar posteriorly approximately 
four inches in length due to surgery of May 2000.  The area 
of the previous fracture of the fibula suggested a minimal 
lumpiness, but the area was not tender or sensitive and no 
pathological findings were demonstrated.  Evaluation of the 
ankles showed dorsal extension on the right to be 5 degrees 
and on the left to 12 degrees.  Plantar flexion on the right 
was 30 degrees and on the left was 40 degrees.  Eversion on 
the right was 15 degrees and on the left was 20 degrees.  
Inversion on the right was 5 degrees and the same on the 
left.  The pedal pulses were normal, there was no atrophy 
regarding the right or left calf.

X-rays of the right fibula revealed a slightly expanded area 
at the junction of the middle and distal third with complete 
healing of what appeared to have been an old fracture.  X-
rays of the right and left ankles revealed hypertrophic bone 
changes and osteophytes, involving the malleoli bilaterally, 
which suggested a history of old sprains.  The examiner's 
assessment was status post fracture of the right fibula shaft 
- completely healed.  The examiner additionally commented 
that as with the previous evaluation, the right fibula was 
thought to be completely healed with no residual disability.  
The veteran's actual problems were those related to his 
ankles, where malleoli osteophytes were in evidence on the x-
rays, suggestive of a history of recurrent sprains.  The 
fracture of the right fibula occurred at and above the upper 
rim of the old fashioned ski boots that were like the present 
day high-top shoes or work boots.  Thus, the ankle condition 
was not thought to be related to the old fracture of the 
right fibula.

The veteran submitted to a VA bones examination in March 
2004.  The examiner commented that the veteran had recently 
fractured his right great toe and had a significant limp and 
associated pain.  The veteran did not have malunion of the 
right fibula.  The right ankle actively plantar flexed 0 to 
20 degrees and passively 0 to 30 degrees with pain at the 
endpoints.  Dorsiflexion actively and passively was 0 to 5 
degrees with pain at the endpoint.  The veteran's limitation 
of motion of the right ankle was described as moderate.  The 
veteran's right ankle did not exhibit weakened movement, 
excess fatigability, incoordination or pain on use 
attributable to his service-connected disability.  The 
veteran sustained a fracture at the junction of the proximal 
two-thirds/distal one-third of the fibula - it was 
nondisplaced, it fully healed and it was as likely as not 
with great assurance that there would have been no residuals 
from this service-connected event.  The veteran sustained 
multiple other injuries, including injuries to both ankles.  
Therefore, it was the examiner's opinion that the veteran 
sustained no residuals from that original service-connected 
nondisplaced fracture.

There was no evidence that the veteran's ankle was injured or 
traumatized at the time of his service-connected injury.  
Rather, he had multiple injuries post-service.  Therefore, no 
flare-ups or significant pain has been associated with his 
healed fibular fracture.  The veteran also did not have 
recurrent ankle sprains that were attributable to the right 
fibular fracture in service.  

The VA examination addendum indicated that the x-rays of the 
veteran's bones documented osteophytes on both ankles.  There 
was no evidence that the veteran sustained an ankle injury at 
the time of his fibular fracture and the osteophytes were the 
likely cause of the veteran's ankle disability and not 
secondary to his fibular fracture.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated February 2004 the 
Appeals Management Center (AMC) informed the veteran of the 
elements necessary to substantiate his claim.  Specifically, 
the AMC stated that to establish entitlement to an increased 
evaluation for his service-connected disability, the evidence 
must show that his disability had gotten worse.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The February 2004 letter informed the 
veteran that the VA would request all records held by Federal 
agencies to include his service medical records or other 
military records, Social Security records and medical records 
at VA hospitals.  The veteran was also informed that 
reasonable efforts were being made to assist the veteran in 
obtaining private records or evidence necessary to support 
his appeal.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The February 2004 letter requested that the veteran 
provide enough information about his records to assist the VA 
in obtaining them from the appropriate person or agency.  The 
veteran was informed that he must submit evidence or release 
forms to obtain evidence that demonstrated his service-
connected disability had gotten worse.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO did not send a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for the residuals of his fractured right 
fibula.  There are no outstanding records to obtain.  When 
the veteran has provided information about where he was 
treated for his claimed condition, the VA has obtained said 
records.  Therefore, for all of the aforementioned reasons, 
it is determined that the veteran was not prejudiced by the 
RO's not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

It is noted that pursuant to 38 U.S.C.A. § 5103, upon receipt 
of a substantially complete application, the RO must provide 
the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in November 1995, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in November 1995 predated the 
VCAA, the required notices described in the VCAA could not 
have been given before then.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his left knee throughout the 
more than 10 years that his claim has been adjudicated.

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the February 2004 VCAA letter.  Following that 
letter, the development of the claim continued, and, in 
October 2004 and January 2005, the claim was reviewed and the 
veteran was sent a supplemental statement of the case.  As a 
result, the veteran was provided the required notices and he 
was afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claim.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

The March 1995 rating decision granted service connection for 
the residuals of a right fibula fracture and assigned a 
rating of 10 percent disabling.  The November 1995 rating 
decision on appeal denied the veteran's claim for an earlier 
effective date for his right fibula.  The November 1996 
rating decision granted the veteran's earlier effective date 
request and assigned a noncompensable rating for the 
residuals of the right fibula fracture back to January 1971. 
Where as in this case an award of service connection for a 
disability has been granted and the assignment of an initial 
rating for that disability is disputed, separate ratings can 
be assigned for separate periods of time based on the facts 
found; in other words, the ratings may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
disability may require re-rating in accordance with changes 
in a veteran's condition.  It is essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  
See 38 C.F.R. § 4.1 (2004).




Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 
(2004).  The provisions of 38 C.F.R. § 4.45 state that when 
evaluating the joints, inquiry will be directed as to whether 
there is less movement than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

Assignment of diagnostic code

The RO has rated the veteran's fracture residuals under 38 
C.F.R. § 4.71a, Diagnostic Code 5262 [impairment of tibia and 
fibula]. 

Diagnostic Code 5271 arguably appears to be appropriate 
because it deals with limitation of ankle motion.  However, 
that diagnostic code is not as favorable to the veteran as is 
the currently assigned Diagnostic Code 5262, as it requires 
evidence of moderate limitation of ankle motion for a 10 
percent rating.  Diagnostic Code 5262 requires only slight 
ankle disability for a 10 percent rating.  

The Board notes that the March 2004 examiner indicated that 
based on review of the x-rays, osteophytes were found on both 
ankles.  The examiner went on to note that there was no 
evidence that the veteran sustained an ankle injury at the 
time of his fibular fracture and the osteophytes were the 
likely cause of the veteran's ankle disability and not 
secondary to his fibular fracture.  Therefore, a rating under 
Diagnostic Code 5003 for arthritis is not appropriate, nor is 
a rating under Diagnostic Code 5275 [shortening of the lower 
extremity].  Although a post-surgical scar is present, it has 
not been described as symptomatic.  Thus application of the 
diagnostic codes involving scars under 38 C.F.R. § 4.118 
would not avail the veteran.

Accordingly, Diagnostic Code 5262 is the most appropriate as 
to this issue and the Board will apply it below.

Specific schedular criteria

Diagnostic Code 5262 [tibia and fibula, impairment of] 
provides the following levels of disability:

40% Nonunion of, with loose motion, requiring brace;

Malunion of:

30% With marked knee or ankle disability;

20% With moderate knee or ankle disability;

10% With slight knee or ankle disability.

See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2004).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2004).

Entitlement to an initial compensable rating for the 
residuals of a fractured right fibula for the period 
beginning December 18, 1970 and ending November 28, 1994.

To warrant a compensable disability rating under Diagnostic 
Code 5262, the evidence must show malunion of the tibia and 
fibula with slight knee or ankle disability.

The evidence of record for the time period beginning December 
19, 1970 and endinging November 28, 1994 does not establish 
that the veteran had a slight knee or ankle disability.  The 
records from the M.M.C. dated 1983 merely reflected the 
veteran's treatment for assorted sporting injuries.  For 
example, twice he was injured while he was playing soccer, 
once for jumping over a fence, etc.

In February through April 1992 the veteran was seen with 
complaints of right knee pain as a result of his occupation, 
a professional downhill skier.  The veteran was worried about 
his MCL.  X-rays of the knee showed no abnormality.  The 
examiner's impression was a right MCL sprain and a possible 
medial meniscus tear.

Although the veteran did complain of some right leg pain over 
the years from December 1970 to November 1994, there was not 
enough evidence of record to substantiate a claim for a 
compensable rating.  None of the evidence stated that the 
veteran suffered from a slight right knee or ankle disability 
as a result of his service connected injury.  As such, the 
Board affirms the RO's decision and finds that for the years 
December 1970 to November 1994, the veteran's noncompensable 
rating is upheld.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is not for 
application.  Accordingly, the noncompensable rating assigned 
for residuals of a fractured fibula was proper, and the 
veteran's claim must be denied.

Entitlement to an increased rating for the residuals of a 
fractured right fibula from 10 percent disabling for the 
period beginning November 29, 1994 and ending January 13, 
2005.

The Board has carefully reviewed the evidence of record 
pertinent to the November 1994 to January 2005 time period.  

The January 1995 VA examination revealed mild tenderness over 
a silver dollar sized spot along the distal right fibula 
about 3.5 inches above the lateral malleolus.  The examiner 
noted that it appeared that the veteran re-fractured his 
right fibula at exactly the same location as the first time.  

The VA examination in July 1997 indicated that the veteran's 
gait was perfectly normal.  He was not limping, the range of 
motion was within normal limits, although there was some 
tenderness on the lateral aspect of the lower third of the 
right leg.  The range of motion for the right ankle was 
perfectly normal.  The veteran complained that prolonged use 
of his right leg would cause him pain and fatigue.

The VA examination in January 2000 indicated that the 
examiner's assessment was status post fracture of the right 
fibula.  There was no indication of any laxity of the 
ligaments and there did not appear to be any residuals of the 
right fibula fracture.  The x-rays associated with the 
examination indicated hypertrophic changes at the medial 
malleolus and mild deformity in the distal fibular shaft.  
There was no fracture, dislocation osseous erosion or soft 
tissue abnormality.

The September 2000 VA examination stated that the veteran 
complained about right ankle pain, rather than the site of 
the right fibula fracture.  The examiner noted that there was 
no residual disability demonstrated secondary to the fibula 
fracture.

The June 2001 examiner stated that the fracture of the right 
fibula shaft was completely healed with no residual 
disability.  The examiner explained that the fracture of the 
right fibula occurred at and above the upper rim of the old 
fashioned ski boots that ere like the present day high-top 
shoes or work boots.  Thus, the ankle condition was not 
thought to be related to the old fracture of the right 
fibula.

The March 2004 VA examination indicated there was no evidence 
that the veteran's ankle was injured or traumatized at the 
time of his service-connected injury.  Rather, he had 
multiple injuries post-service.  Therefore, no flare-ups or 
significant pain has been associated with his healed fibular 
fracture.  The veteran also did not have recurrent ankle 
sprains that were attributable to the right fibular fracture 
in service.  

To receive a 20 percent disability assignment, the evidence 
of record must show that the veteran suffers from a moderate 
knee or ankle disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2004).  None of the evidence of record from 
November 1994 to January 2005 indicates that the veteran 
suffered from a moderate disability.  The Board notes that 
the virtually all of the examiners over the years have 
indicated that there were no residuals from the fracture of 
the right fibula.  

Additionally, the Board notes for DeLuca purposes that the 
examination of March 2004 revealed no evidence of weakened 
movement, excess fatigability, incoordination or pain on use 
of the right leg.  Based on the aforementioned findings, the 
Board cannot concede that assignment of a higher disability 
rating is warranted for the veteran's right leg disability 
for the period beginning November 29, 1994 and ending January 
13, 2005.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is not for 
application.  Accordingly, the criteria for an increased 
rating, from 10 percent disabling, for residuals of a 
fractured fibula were not met and the veteran's claim must be 
denied.  See 38 U.S.C.A §5107 (West 2002).


ORDER


Entitlement to an initial compensable rating for the 
residuals of a fractured right fibula for the period 
beginning December 18, 1970 and ending November 28, 1994 is 
denied.

Entitlement to an increased rating for the residuals of a 
fractured right fibula from 10 percent disabling for the 
period beginning November 29, 1994 and ending January 13, 
2005 is denied.


REMAND

?	This case is remanded for the issuance of a statement of 
the case.  The RO failed to issue a statement of the 
case with regard to the January 2005 reduction in the 
veteran's disability benefits.  See Manlincon v. West 12 
Vet. App. 238 (1999)

In a decision dated in 1991, the United States Court of 
Veterans Appeals (subsequently re-named the United States 
Court of Appeals for Veterans Claims) made it clear that an 
increased rating claim is not the same as a claim for 
restoration of a rating.  The Court, in Peyton v. Derwinski, 
1 Vet. App. 282 at 286 (1991), reviewing a case in which the 
rating for the veteran's service-connected disability had 
been reduced, stated, "This is a rating reduction case, not 
a rating increase case."   The Court further explained that 
restoration cases and increased rating cases must be treated 
separately because different regulations are applicable in 
cases in which ratings are reduced.  In Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Court again emphasized 
the importance of the distinction between increased rating 
cases and restoration of rating cases, especially, as the 
Court noted, in light of the importance of considering 
restoration cases under the provisions of 38 C.F.R. § 3.344. 

In the case now before the Board, the 10 percent rating for 
the veteran's right fubula disability had been in effect 
since 1994, then, in a rating action of January 2005, the RO 
reduced the rating from 10 percent to a noncompensable rating 
effective in April 2005. In March 2005, the veteran's 
representive, in response to the reduction, filed a notice of 
disagreement. 

In a letter dated in April 2005, the RO, in clear 
contradiction of the law stated in  Peyton v. Derwinski, 1 
Vet. App. 282 (1991) and reiterated in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), erroneously informed the 
veteran that the notice of disagreement could not be accepted 
and that the restoration claim was already part of the 
veteran's appeal.

The veteran has properly and timely submitted a notice of 
disagreement with the RO's reduction of his rating in this 
case.  Therefore, in accordance with Manlincon v. West 12 
Vet. App. 238 (1999), this case must be remanded for the 
issuance of a statement of the case that takes into account 
the laws and regulations applicable to claims for restoration 
of ratings, including 38 C.F.R. § 3.344 (2004).

The following actions must be completed:

1.  Ensure that all notice and duty to assist 
requirements of VCAA (as explained on pages 10-
12, above) are followed in the development of 
the claim for restoration of the 10 percent 
rating for residuals of fracture of the right 
fibula.

2.  Furnish the veteran a statement of the case 
as to the claim for restoration of a 10 percent 
rating for the service-connected residuals of a 
fracture of the right fibula.  The statement of 
the case must include all relevant law and 
regulations pertaining to the claim, including 
38 C.F.R. § 3.344 (2004).

3.  The veteran must be advised of the time 
limit in which he may file a substantive 
appeal.  See 38 C.F.R. § 20.302(b) (2004). He 
must also be provided an opportunity to file a 
timely substantive appeal.  

If an appeal is perfected, the case must be returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02. 



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


